SHARPE, J.
The sole consideration for which the complainant gave the mortgage she now seeks to avoid was money borrowed by her from the defendant. It ^appears from the proof 'that the purpose for which the money was 'borrowed and used was to pay off two out.-standing mortgags which the complainant had formerly given to other parties with which the defendant had no connection. On the part of complainant it is claimed that they were given to procure the dismissal of certain •prosecutions then pending against her husband and which had been continued without dismissal until after she made the mortgage to the defendant. On the other hand, it is claimed that the former mortgages were given in satisfaction of -certain claims which were being asserted as liabilities against her property and without regard to the criminal prosecutions. Whatever infirmity may have infected those mortgages, whether ■on account of illegality of consideration or undue influence used in their procurement, was entirely dissociated from the execution of the defendant’s mortgage.
The defendant not being in privity with the former mortgages and claiming no rights through them, his rights are not affected merely by his knowledge, if any *456he had, of defenses which may have existed as against them, and therefore it is unnecessary for us to pass, upon the validity of the mortgages taken by them.
The only question here is whether the complainant: was unduly influenced to execute the defendant’s mortgage. It appears from the evidence that before obtaining the loan from the defendant, complainant had. 'been: counselled by her friends to settle the mortgages, not only by way of clearing her property from them, but also; as the best policy to be pursued in appeasing the public and getting rid of the criminal prosecution. She lacked, the money wherewith to settle the mortgages, and applied. to the defendant for a loan. She testifies in substance that the defendant responded by demanding more than, legal interest, and that “he told me that the state of public feeling was such that unless the matter was arranged by the next term of court, that my husband, would be treated the same as W. N. Reeves had. been,” and W. N. Reeves had been convicted, though the judgment had been reversed. The result of that interview was a failure to get the money, and complainant them applied to Mr. Clayton for a loan. Clayton declined, to lend, but offered to intercede for her with the defendant, and she testifies that thereafter, “through Clayton’s solicitation and influence, 'Mr. Lampley, the defandant, finally agreed to let us have $4,500 at 8 percentum.”
There was no fiduciary relation existing between these* parties.and, excepting in the statement complainant imputes to the defendant with reference to the prosecution* of her husband, nothing appears in the record which could be construed as an effort on his part to obtain the* mortgage. Nor does it appear that he knew of'or took advantage of any such efforts on the part' of others or that he "derived any profit in the trade other than the promise of legal interest, which is certainly not an illegal advantage.
Instead of pressing the loan, defendant' exhibited reluctance in agreeing to it, and it would seem that he* was the party" who had to be influenced' to- consummate the loan.
*457The 'complainant could not have understood the defendant to threaten her husband, for he had no control over the prosecution. Doubtless he was solicitious. for her husband’s good name and liberty, and it may he that she was to an extent influenced to borrow money by the suggestions coming to her about the policy of settling the civil demands. But it is evident that in borrowing tlie money she was acting advisedly and of her-own volition, induced by the stress of circumstances, rather than of undue personal influence availed of by the defendant. Such conditions afford no ground for relief. — Holt v. Agnew, 67 Ala. 360.
Influence, to he undue in the sense which may make-a contract voidable, must be such as wrongfully dominates the will of the person subjected to it, and in a measure substitutes therefor the will of another, thereby 'inducing such person to do what he would not otherwise have done. — Waddell v. Lanier, 62 Ala. 347; Dunlap v. Robinson, 28 Ala. 100; 2 Pom. Eq. Jur., § 951 and note 1; 27 Am. & Eng. Encyc. Law, 453.
Let the decree be affirmed at appellant’s cost.